Exhibit 10.2

Director Compensation

Compensation of directors who are not salaried employees of Avatar Holdings Inc.
(the “Company”) is $32,500 per annum. A member of the Executive Committee who is
not a salaried employee of the Company receives a retainer of $2,000 per annum.
Members and the Chairperson of the Audit Committee receive additional
compensation of $12,000 and $14,000 per annum, respectively. Members and the
Chairperson of the Nominating and Corporate Governance Committee receive
additional compensation of $4,000 and $7,000, respectively. Members and the
Chairperson of the Compensation Committee receive additional compensation of
$4,000 and $5,000 per annum, respectively.

Non-employee directors may elect to defer up to 50% of their annual cash
retainer and any committee fees into shares of common stock of the Company (the
“Common Stock”) under the Avatar Holdings Inc. Amended and Restated 1997
Incentive and Capital Accumulation Plan (2005 Restatement) (the “Plan”). The
cash amount of the deferral is converted into notional shares of Common Stock
based on the closing price of a share of Common Stock on the date such fees
would otherwise be payable in cash. Such notional shares (including any notional
dividend equivalents) are converted into an equivalent number of shares of
Common Stock and distributed to the non-employee director on dates selected by
the director (or, if earlier, the date on which such director no longer serves
as a member of the Board of Directors).

In addition, under the Plan, non-employee directors may receive discretionary
utility awards for service on the Board of Directors. On May 25, 2006 (the
“Award Date”), each non-employee director was awarded 260 restricted stock units
(“RSUs”) for service as a director for the term beginning May 25, 2006. The RSUs
will vest and be converted into an equivalent number of shares of Common Stock
upon the earlier of the first anniversary of the Award Date and the date
immediately preceding the date of the next Annual Meeting of Stockholders of the
Company, provided that such non-employee director is a member of the Board of
Directors of the Company on such vesting date. The RSUs will vest immediately
upon the death or disability of the non-employee director or upon a change in
control of the Company. If the none-employee director ceases to be a member of
the Board for any other reason, the RSUs will be forfeited.

Directors who are salaried employees of the Company do not receive additional
compensation for serving on the Board of Directors.

Members of the Board of Directors are reimbursed for actual expenses in
connection with attending Board, committee and stockholder meetings.

